CAMPBELL, District Judge.
This is a hearing on an order to show cause why an order should not be entered staying certain creditors from taking any steps to collect their claims except in bankruptcy and from writing any letters to the Interborough Rapid Transit Company, the employer of the bankrupt, in connection with the said claims, and from taking any steps to enforce the assignment of wages made by the bankrupt to the said creditors.
The order to show cause was served upon Hecht Bros., Busch Jewelry Company, Consolidated Gas Company, and Metro-Sacks Company. The only one appearing in opposition was Metro-Sacks Company, and it did not appear that they appeared specially.
No authority was cited and I know of none which would authorize this court to stay these creditors from writing any letters to the Interborough Rapid Transit Company, and that stay is denied.
The holders of these assignments ¿are adverse claimants to the money in question and hold adversely to the claims of the estate herein, of which no trustee has yet been appointed, and any action or proceeding that might be brought would have to he brought by the trustee.
They are also adverse claimants to the money in question and hold as to money earned subsequent to the adjudication in bankruptcy adversely to the bankrupt.
Whatever rights the estate may have to litigate this matter, it cannot do so summarily, but would be remitted to a plenary action.
As between the bankrupt and the assignee, this court cannot proceed summarily, and, as the claims of the bankrupt would not be in bankruptcy but as to after-acquired property, jurisdiction would be in the state courts.
Motion denied.